Order entered March 2, 2020




                                     In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                               No. 05-18-01544-CR

                  BRANDY NICHOLE CROWE, Appellant

                                       V.

                      THE STATE OF TEXAS, Appellee

              On Appeal from the Criminal District Court No. 6
                           Dallas County, Texas
                   Trial Court Cause No. F16-34211-X

                                    ORDER

      The supplemental reporter’s record with State’s exhibits 11, 12, 13, and 14

was filed February 13, 2020.

      Appellant’s brief is DUE April 6, 2020.

                                            /s/   ROBERT D. BURNS, III
                                                  CHIEF JUSTICE